This is an appeal from a decree of the Court of Chancery wherein it was adjudged "that defendant has abandoned and separated himself from the complainant without justifiable cause at least from February, 1945, and that this is so despite the fact that he has continued to occupy the same house."
Complainant filed her bill on July 19th, 1946, seeking such suitable support and maintenance as the court might fix and determine. The cause came on for hearing before the advisory master on May 9th, 1947, at which time, acting upon the suggestion of counsel, it was adjourned to June 19th, 1947, with the statement by the court: "As I understand from counsel, the purpose of this continuance substantially *Page 720 
is to enable the parties to go on with their endeavors toward effecting a reconciliation." When the hearing was resumed on the adjourned date, the court was advised that efforts to effect a reconciliation had failed and the cause proceeded to a final hearing.
The advisory master found that the defendant admittedly ceased sexual relations with complainant in 1941 and has without legal justification refused to renew such relations with her since; and that since February, 1945, he has virtually eliminated all contacts with her and taken the position that he was simply rooming in their jointly owned home, for which he left in the house for complainant the sum of $5 weekly. The advisory master then said in his memorandum: "If it be doubted that complainant has shown that defendant has abandoned or separated himself from her without justification, defendant is nevertheless responsible for her support because his conduct definitely shows that he is agreeable to complainant living apart from him. Richman v.Richman, 129 N.J. Eq. 114, and cases therein cited."
The decree directs the defendant to pay the sum of $35 weekly to the complainant for her support, together with a counsel fee of $250 with costs.
The case was not argued orally. Our examination of the record and the briefs leads us to the conclusion the decree of the Chancellor on the proofs submitted to the advisory master, was in all respects a proper one.
The decree is, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 14.
For reversal — None. *Page 721